DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 17-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Voglewede et al (US 20060086134). The prior art of record teaches a frame configured for receipt within the receiving chamber of the ice making assembly in contrast to the claimed features of a frame configured for receipt within the receiving chamber of the ice making assembly, the frame comprising a rear tab, the rear tab projecting along the lateral direction toward the receiving chamber and extending along the transverse direction.
Regarding claim 10, the subject matter which is considered to distinguish from the closest prior art of record, Migishima et al (US 20180202699) and Lee et al (US 20210372686). The prior art of record teaches a lifter in contrast to the claimed features of a plurality of lifters connected by a roller axle and positioned below the flexible mold and the heat exchanger, the plurality of lifters being configured to deform the flexible mold.
Regarding claim 19, the subject matter which is considered to distinguish from the closest prior art of record, Migishima et al (US 20180202699) and Lee et al (US 20210372686). The prior art of record teaches a lifter in contrast to the claimed features of a frame; a heat exchanger attached to the frame and defining a mold support surface; a flexible mold in thermal communication with the mold support surface, the flexible mold defining a cavity configured to receive a liquid; at least one lifter configured to contact and deform the flexible mold; and a partition attached to the frame.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1, 10 and 19 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763